Citation Nr: 1327589	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-10 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a stomach disorder to include as secondary to service-connected disability.

2. Entitlement to service connection for dizziness to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to July1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over this case was subsequent transferred to the Detroit, Michigan, RO.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that after consideration of the claims on appeal the RO granted service connection for ischemic heart disease.  This is relevant to the issues on appeal as discussed in the remand below.  The records shown in the electronic file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The case was remanded to the RO/Appeals Management Center (AMC) in September 2012.  Unfortunately, the RO/AMC has not complied with the September 2012 remand, and as a result, the appeal is once again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a stomach disorder and dizziness, which he asserts are secondary to service connected diabetes mellitus.  In support of his claim, he submitted a private medical statement dated in October 2008 indicating that he has dizziness and "autonomic neuropathy" as a complication of diabetes mellitus causing him "gastrointestinal distress."  He further submitted a second private medical statement dated in October 2008 indicating that he had diabetes mellitus with complications including autonomic and peripheral neuropathy which caused the symptom of dizziness.
Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As noted in the September 2012 remand, the prior VA examinations of June 2008 and January 2009 are inadequate.  

With regard to the January 2009 VA examination, the claims files were not available for review.  As such, the examiner did not have access to the private medical opinions or treatment records associated therewith.  Furthermore, the medical opinion is incomplete.  The examiner concluded that the Veteran's symptoms of bowel urgency were not related to diabetes mellitus because there was no diagnosable condition found that is related to diabetes-no pathology was found on physical examination.  This explanation is unclear.  In addition, while the medical evidence of record shows that the Veteran has been diagnosed with peptic ulcer disease, the report of examination does not address this disorder. 

The VA medical opinion dated June 2008 is also inadequate.  The examiner diagnosed the Veteran's complaints of dizziness as syncopal episodes and then commented that that orthostatic hypotension, cardiac arrhythmias, and vasovagal attacks were some of the more common causes.  However, the examiner did not attribute the Veteran's symptoms to any particular cause.  The examiner opined that dizziness was unrelated to diabetes mellitus because there was no evidence of any relationship to blood sugar levels.  No further explanation was given.

Significantly, neither the 2008 nor the 2009 VA medical opinion addressed whether there was aggravation of any currently found disorder by any service-connected disability.  

Pursuant to the September 2012 remand directives, the Veteran was re-examined by VA in February 2013.  Although the examiner addressed the issues of whether the Veteran's dizziness and gastrointestinal disorder(s) were complications of diabetes mellitus, type II, the examiner did not address the issue of aggravation of a non-service-connected disability by a service-connected disability.  The remand specifically directed the examiner to address the issue of aggravation, but the February 2013 VA examiner failed to discuss this matter entirely.  

Similarly, the February 2013 examiner did not acknowledge or consider the private memoranda from October 2008 noting a possible connection between the Veteran's service-connected diabetes mellitus and the dizziness and gastrointestinal disorders.  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the foregoing, the case must be remanded and another examination held.  In the alternative, if the examiner who conducted the February 2013 examination is available, he or she may review the claims file, including a copy of this remand, and prepare an opinion addressing the aggravation question.  

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  Moreover, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA medical opinions are bereft of any aggravation analysis and the examiners do not reference any evidence in the record or literature to support the medical opinions that dizziness and stomach problems are unrelated to service-connected diabetes mellitus. No consideration was given to whether the claimed problems were due any other service-connected disorder or whether the conditions were aggravated (permanently worsened) by service-connected disability. As such, the medical opinions are inadequate.

As noted above, service-connection for ischemic heart disease was established by a May 2012 rating decision.  Although the February 2013 examination addressed the issue of whether the Veteran's gastrointestinal disorder(s) and dizziness were caused by the Veteran's service-connected disabilities, including heart disease, the examiner did not opine as to whether the Veteran's dizziness and gastrointestinal disorder(s) are aggravated by any service-connected disability, including diabetes mellitus, type II and/or heart disease.  This must be accomplished on remand.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims.  Also, a review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  

2.  After completion of #1 above, schedule the Veteran for a VA examination by a physician with appropriate expertise to ascertain whether any current disorder manifested by dizziness or gastrointestinal symptoms is due to or aggravated by service-connected disability (diabetes mellitus with erectile dysfunction and peripheral neuropathy of the lower extremities and/or ischemic heart disease).  The claims files must be reviewed.  If the February 2013 examiner is available, he or she may provide an opinion only, without the need for an additional examination, but only if appropriate.  The physician should provide an opinion on the following:

* Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's dizziness is proximately due to or aggravated by service-connected disability (diabetes mellitus with erectile dysfunction, ischemic heart disease, and peripheral neuropathy of the lower extremities).  Stated differently, are any of the Veteran's gastrointestinal disabilities made worse as a result of the service-connected diabetes and/or service-connected ischemic heart disease.  

* Whether it is at least as likely as not (50 percent probability or greater) that any currently shown disorder of the gastrointestinal system (i.e. bowel urgency, peptic/gastric ulcer, etc.) is proximately due to or aggravated by service-connected disability (diabetes mellitus with erectile dysfunction and peripheral neuropathy of the lower extremities).  Stated differently, are any of the Veteran's gastrointestinal disabilities made worse as a result of the service-connected diabetes and/or service-connected ischemic heart disease.  

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.  The examiner is also asked to reconcile his or her opinion with the private opinions provided in October 2008 as summarized above.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


